internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-111590-01 date date legend parent ic1 ic2 state state dear this is in response to your authorized representative’s submission dated date and subsequent submissions on behalf of ic1 and ic2 collectively the companies requesting certain rulings under sec_72 facts ic1 is a stock_life_insurance_company organized and operated under the laws of state ic2 is a stock_life_insurance_company organized and operated under the laws of state each of the companies is licensed to engage in the life_insurance and annuity business in certain jurisdictions both of the companies represent that they are life_insurance_companies within the meaning of sec_816 and file federal_income_tax returns on a calendar_year basis and report their income on an accrual_method ic2 is a wholly owned subsidiary of ic1 which in turn is a wholly owned subsidiary of parent parent ic1 and ic2 all join in the filing of a consolidated federal_income_tax return plr-111590-01 as a part of their regular business activities the companies issue fixed and variable_annuity contracts the contracts the contracts that are the subject of this request are what are commonly referred to as non-qualified deferred variable_annuity contracts that are purchased with after-tax money and therefore must comply with the distribution_requirements of sec_72 following the death of the owner of a contract except as explained herein the contracts issued by ic1 are substantially identical in all respects material to this ruling_request to the contracts issued by ic2 hereafter all references to contracts refer to both ic1 and ic2 contracts under the terms of the contracts premiums may be paid at any time prior to the annuity_starting_date asd the contract holder may allocate premiums and earnings thereon contract values among fixed investment options the guaranteed account options and variable investment options the portfolio options available under the contracts each portfolio option corresponds to a portfolio of the ic1 separate_account i or the ic2 separate_account i respectively collectively referred to as the separate_account the portfolios of the separate_account in turn purchase shares of a corresponding series of a_trust that is a regulated_investment_company for federal_income_tax purposes the companies represent that each segregated_asset_account underlying any of the contracts that is a variable_contract within the meaning of sec_817 will at all relevant times meet the asset diversification requirements of sec_817 and sec_1_817-5 of the income_tax regulations contract values allocated to a portfolio are credited with accumulation units in that portfolio the accumulation unit value for each portfolio will vary with the investment performance of the assets underlying the portfolio the separate_account contract value is the sum of the value of all accumulation units credited under a contract each guaranteed account option corresponds to a guaranteed account identified on the premium allocation page each guaranteed account earns a fixed rate of interest throughout a guaranteed account period which may differ from the duration of the guaranteed period of other guaranteed accounts the guaranteed account contract value is subject_to a market_value adjustment the interest rate adjustment set forth in the contracts in the event that amounts are withdrawn transferred or annuitized from the guaranteed account prior to the end of the guarantee period of the corresponding guaranteed account option before the asd the contract value of a contract equals the sum of the separate_account contract value and the guaranteed account contract value settlement provisions the contract holder is required to select an asd and an asd option the plr-111590-01 contract holder may change subject_to certain rules the asd and the asd option up to seven days before the asd the contract holder may elect one of the following asd options a b c d e a life income annuity a joint_and_survivor_annuity a life_annuity with or monthly payments guaranteed an income for a specified period to years or any other asd options agreed to by the companies on the asd the contract holder may choose to receive payments from the guaranteed account the separate_account or both withdrawals prior to the asd the contract holder may withdraw all or a portion of the contract value of the contract withdrawals and any applicable surrender charges will be deducted from the contract value in proportion to their allocation among the portfolios and guaranteed account options a surrender charge may apply to certain withdrawals the surrender charge will vary in amount depending upon the contribution_year of the premium at the time of withdrawal for purposes of determining the surrender charge withdrawals will be allocated first to earnings if any which may be withdrawn free of a surrender charge and then to premiums on a first-in_first-out basis so that all withdrawals are allocated to premiums to which the lowest surrender charge applies death_benefits if a contract holder dies before the asd a death_benefit will be paid to the beneficiaries designated by the contract holder the contracts offer a standard death_benefit which is equal to the greater of the contract value at the end of the valuation period or the total premiums_paid prior to the death of the contract holder less the total withdrawals withdrawal charges and premium taxes incurred the contracts offered by ic2 provide that the death_benefit is the greater of and as listed above and the greatest anniversary value until the contract holder’ sec_86th birthday the anniversary value is the contract value on the first day of each contract_year less any withdrawals and withdrawal charges plus any additional premium since that anniversary plr-111590-01 an enhanced death_benefit is also offered where permitted by state law the enhanced death_benefit is the greater of the standard death_benefit recomputed by accumulating the total premiums_paid minus the sum of total withdrawals any surrender charges assessed and premium taxes incurred annually at five percent3 to the date of death and the contract value at the seventh contract_year plus any premiums_paid since that time and prior to death minus the sum of total withdrawals and any surrender charges assessed since the seventh contract_year and premium taxes incurred since the seventh contract_year accumulated annually at five percent4 to the date of death the proposed distribution options the companies represent that in order to effectively market the contracts they must provide holders of contracts and beneficiaries of deceased holders with flexible distribution options in accordance with this goal of increasing the flexibility of the distribution options available to the beneficiaries of deceased holders of contracts the companies have developed an optional distribution procedure that they propose to make available to any individual who is a designated_beneficiary within the meaning of sec_72 of a deceased holder of a contract more specifically taxpayers represent that under the terms of the contracts the optional distribution procedure will only be available where each of the following requirements is satisfied i ii the contract holder dies before the asd the contract holder has named an individual who is a designated_beneficiary within the meaning of sec_72 of the deceased holder of the contract to receive the payments that are due under the contract and iii within one year of the death of the contract holder either an enhanced death_benefit is not permitted under state law and thus is not an option under the ic2 contracts four percent if the contract holder was age or older on the issue_date four percent if the contract holder was age or older on the issue_date this amount is deemed dollar_figure if the contract holder dies prior to the seventh contract_year plr-111590-01 a b the designated_beneficiary makes an irrevocable election to receive the entire balance payable to the designated_beneficiary under the contract in accordance with the systematic withdrawal procedure described in the first method set forth in q a of notice_89_25 1989_1_cb_662 referred to herein as the life expectancy fraction method and actually receives the first such payment within one year of the death of the contract holder or the designated_beneficiary makes an irrevocable election to receive a portion of the balance payable under the contract to the beneficiary under the life expectancy fraction method and actually receives the first such payment within one year of the death of the contract holder with the entire remaining balance distributed to the beneficiary within five years of the date of death under the optional distribution procedure any beneficiary also has the right to receive additional payments from the portion of the balance held under the contract that is being paid under the life expectancy fraction method under this procedure however no such additional payments made to any beneficiary will reduce any future payments to such beneficiary under the life expectancy fraction method except of course to the extent that the reduction in the balance held under the contract is reduced and thus as a consequence there is a reduction in the future payments to the beneficiary requested ruling sec_1 the distribution of the entire balance payable to a beneficiary under a contract in accordance with the life expectancy fraction method will satisfy the requirements of sec_72 the distribution of a portion of the balance payable to a beneficiary under a contract in accordance with the life expectancy fraction method with the entire remaining balance distributed to the beneficiary within five years of the date of death will satisfy the requirements of sec_72 the answers under and will not be affected by the fact that the beneficiary has the right to receive additional payments from the portion of the balance that is being paid under the life expectancy fraction method where such additional payments do not reduce any future payment except of course to the extent that the reduction in the balance held under the contract is reduced and thus as a consequence there is a reduction in the future payments to the beneficiary where payments are made to the beneficiary under the procedures plr-111590-01 described in and above no amount will be constructively received by the beneficiary prior to its actual payment under the specified_payment procedure law and analysis sec_72 provides that except as otherwise provided in chapter of the code gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 provides in general that gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the asd bears to the expected_return under the contract as of such date sec_72 provides in general that sec_72 shall apply to any amount that is received under an annuity_contract and is not received as an annuity if no provision of the income_tax law other than sec_72 applies with respect to such amount sec_72 provides as a general_rule that any amount to which sec_72 applies if received before the asd - i shall be included in gross_income to the extent allocable to income_on_the_contract and ii shall not be included in gross_income to the extent allocable to the investment on the contract sec_72 provides that a contract will not be treated as an annuity_contract for purposes of the code unless it provides that if any holder of such contract dies before the asd the entire_interest in such contract will be distributed within years after the death of such holder sec_72 provides an exception for certain amounts payable over the life of a designated_beneficiary specifically sec_72 provides that if a any portion of the holder’s interest is payable to or for the benefit of a designated_beneficiary sec_72 is not applicable to qualified annuity_contracts see sec_72 plr-111590-01 b such portion will be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and c such distributions begin not later than year after the date of the holder’s death or such later date as the secretary may by regulations prescribe then for purposes of sec_72 the portion referred to in sec_72 shall be treated as distributed on the day on which such distributions begin sec_1_451-1 of the income_tax regulations provides that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting sec_1_451-2 of the income_tax regulations provides that income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year that it is credited to his account set apart for him or otherwise made available so that he may draw upon it any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however the regulation provides that income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions ruling_request sec_1 and sec_72 provides for a 10-percent penalty tax for early distributions from certain qualified_plans sec_72 an exception to sec_72 provides that the penalty tax will not apply to any payment that is part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary sec_401 which sets forth certain distribution_requirements for various qualified_plan benefits refers to payments which will be distributed over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_72 sec_72 and sec_401 all require that payments from a fund or account be made to an individual either over the individual’s life or over the period of the individual’s life expectancy sec_72 sec_72 and sec_401 also allow the life expectancy of a second individual to be taken into account but that is not permitted under sec_72 plr-111590-01 sec_401 and sec_72 all require that the rate of the distributions to the individual be calculated to exhaust the fund over the life or life expectancy of the individual or in the case of sec_72 and sec_401 the individual and a beneficiary sec_72 is more stringent than sec_401 as it requires the amounts of the payments to be substantially equal under sec_72 and sec_401 the service has allowed the use of the life expectancy fraction method with respect to sec_72 q a of notice_89_25 1989_1_cb_662 states that payments shall be treated as satisfying sec_72 if the annual payment is determined using a method that would be acceptable for purposes of calculating the minimum distribution required under sec_401 for this purpose the payment may be determined based on the life expectancy of the employee or the joint life and last survivor expectancy of the employee and beneficiary prop_reg sec_1_401_a_9_-1 f-1 establishes an account-based test under which an individual_account_plan may satisfy the minimum distribution_requirements of sec_401 under this test a participant must receive an amount each year equal to the product of i the account value as determined for that year and ii a fraction the numerator of which i sec_1 and the denominator of which is the remaining life expectancy of the participant or of the participant and a beneficiary aside from sec_401 allowing the life or life expectancy of a named beneficiary to be taken into account and sec_401 allowing the life expectancy of the participant and spouse to be redetermined the account-based test prescribed by prop_reg sec_1_401_a_9_-1 f-1 is the same as the life expectancy fraction method that is the subject of this ruling_request we conclude that under the facts of this ruling_request the requirements of sec_72 are met if the entire balance is paid to the designated_beneficiary under the life expectancy fraction method under requested ruling the distribution of a portion of the holder’s balance at death is to be made under the life expectancy fraction method with the entire remaining balance distributed to the beneficiary within five years of the date of death given the use of the word portion in sec_72 see supra the requirements of sec_72 will be 8according to the proposed regulations’ preamble taxpayers may rely on the proposed_regulations for guidance pending the issuance of final regulations see 1987_2_cb_881 new proposed required_minimum_distribution regulations were issued on date however the change made in the proposed_regulations is not relevant to the application of notice_89_25 q a to the taxpayer's proposed distribution method plr-111590-01 satisfied under the circumstances presented by requested ruling requested ruling in this requested ruling the designated_beneficiary has the right to receive additional payments from the portion of the balance that is being paid under the life expectancy fraction method when the additional payments do not reduce any future payment except of course to the extent that the reduction in the balance held under the contract is reduced and thus as a consequence there is a reduction in the future payments to the beneficiary examination of the text and purpose of sec_72 indicates an intent that tax- deferred balances held under nonqualified_annuity contracts be distributed within certain periods following the death of the holder or where the holder is not a natural_person the death of the specified annuitant we see no indication that sec_72 prevents the designated_beneficiary of a nonqualified_annuity contract holder from receiving payments under the contract more rapidly than is required the proposed_regulations under sec_1 a -9 also implicitly support the conclusion that payments may be received under a contract more rapidly than required under sec_72 when sec_72 was added to the code the conference committee stated the conference agreement follows generally the senate amendment but with some modifications to the rules for the treatment of annuity_contracts in the event of the contractholder’s death these modified rules generally conform to those applicable to qualified_pension plans and iras h_r conf_rep no 96th cong 2d sess in the case of qualified annuities the express rule_of prop_reg sec_1_401_a_9_-5 q a -2 is that no credit will be given for excess payments in one year against the minimum required_payments in any subsequent year implicitly this rule permits excess payments in any year we conclude that as long as any excess payments result in the permanent acceleration of the payout stream such excess payments are permitted under sec_72 requested ruling the companies have requested a ruling that where payments are made to a designated_beneficiary under the procedures set forth in requested ruling sec_1 and no amount will be constructively received by the beneficiary prior to its actual payment under the specified_payment procedure plr-111590-01 an annuity_contract consists of an accumulation_phase and a phase subsequent to the asd commonly referred to as annuitization during the accumulation_phase all amounts received by the holder are amounts_not_received_as_an_annuity during the annuitization phase if the requirements of sec_1_72-2 and are met amounts received by the holder may be characterized as amounts received as an annuity during the annuitization phase amounts received by the holder may in certain circumstances be characterized as amounts_not_received_as_an_annuity see sec_72 and e a this ruling expresses no opinion on whether amounts paid to the designated_beneficiary under the procedures set forth in requested ruling sec_1 and are amounts received as an annuity or amounts_not_received_as_an_annuity see caveat nevertheless under either conclusion no amount will be constructively received by the beneficiary prior to its actual payment under the specified_payment procedure sec_72 provides a comprehensive scheme for the taxation of life_insurance endowment and annuity_contracts sec_72 and b provide in general for the taxation of amounts received as an annuity sec_72 in general taxes amounts received under life endowment and annuity_contracts that are not received as annuities both sec_72 and e literally require that amounts be received by the holder before they are included in gross_income the statute is silent whether amounts that are only constructively received within the meaning of sec_1_451-2 are received under sec_72 and includible in gross_income in accordance with the provisions of sec_72 prior to the enactment of the tax equity and fiscal responsibility act of tefra 1982_2_cb_462 amounts not received as annuity that were paid out before the asd were includible in the holder’s gross_income only after the holder recovered the holder’s investment_in_the_contract the conference committee report to tefra explained the law prior to the statutory changes as follows under present law taxation of interest or other current earnings on a policyholder’s investment in an annuity_contract generally is deferred until annuity payments are received or amounts characterized as income are withdrawn amounts paid out before the annuity_starting_date are first a return_of_capital and are taxable as ordinary_income only after the investment_in_the_contract is recovered h_r conf_rep no 97th cong 2d sess 1982_2_cb_600 the conference committee generally followed the senate amendment which it described in the following terms the senate amendment provides that amounts received before the plr-111590-01 annuity_starting_date will be treated first as withdrawals of income earned on investments to the extent of such income the remainder being treated as a return_of_capital likewise loans under the contract or amounts received upon assignment or pledging of the contract will be treated as amounts received under the contract these provisions apply as of date but do not apply to amounts allocable to investments made before date to endowment or life_insurance contracts except to the extent prescribed in regulations or to contracts purchased under qualified_plans h_r conf_rep no pincite c b pincite thus the tefra changes to sec_72 do not indicate that congress intended to change prior_law which did not apply the doctrine_of constructive receipt to annuity_contracts the provisions of sec_264 disallowing deductions on indebtedness to purchase or carry certain annuities further support our conclusion that the doctrine_of constructive receipt does not apply to annuities in fact sec_264 generally disallows a deduction for any amount_paid or accrued on indebtedness incurred or continued to purchase an annuity_contract pursuant to a plan of purchase contemplating the systematic borrowing of part or all of the increases in cash_value of the contract if such increases in cash_value were taxable under the doctrine_of constructive receipt there would be no abuse for sec_264 to correct neither does sec_72 operate to require the designated_beneficiary to include amounts in gross_income prior to actual receipt under the procedures set forth in requested ruling sec_1 and sec_72 only requires prior to actual receipt the recognition of the income_on_the_contract in certain cases in which the annuity_contract is held by certain nonnatural persons as defined in sec_72 for purposes of sec_72 the term designated_beneficiary means any individual designated a beneficiary by the holder of the contract thus we conclude that where payments are made to a designated_beneficiary under the procedures set forth in requested ruling sec_1 and no amount will be constructively received by the beneficiary prior to its actual payment under the specified_payment procedure conclusion sec_1 under the facts of this case the distribution of the entire balance payable to a beneficiary under a contract in accordance with the life expectancy fraction method will satisfy the requirements of sec_72 10note that the conference committee changed the effective date for the new provisions to date footnote added plr-111590-01 under the facts of this case the distribution of a portion of the balance payable to a beneficiary under a contract in accordance with the life expectancy fraction method with the entire remaining balance distributed to the beneficiary within five years of the date of death will satisfy the requirements of sec_72 the answers under requested ruling sec_1 and will not be affected by the fact that the beneficiary has the right to receive additional payments from the portion of the balance that is being paid under the life expectancy fraction method where such additional payments do not reduce any future payment except of course to the extent that the reduction in the balance held under the contract is reduced and thus as a consequence there is a reduction in the future payments to the beneficiary where payments are made to the beneficiary under the procedures described in requested ruling sec_1 and above no amount will be constructively received by the beneficiary prior to its actual payment under the specified_payment procedure caveat sec_1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to whether the contracts satisfy the provisions of sec_817 of the code or the regulations thereunder specifically no opinion is expressed on whether payments made to the designated_beneficiary under the procedures described in requested ruling sec_1 and above the optional distribution procedures are amounts received as an annuity taxable under sec_72 and b or amounts not received as annuity taxable under sec_72 specifically no opinion is expressed regarding the application of the investor_control rules set forth in 749_f2d_513 8th cir cert_denied 473_us_905 revrul_81_225 1981_2_cb_12 as modified by revproc_99_44 1999_2_cb_598 revrul_80_274 1980_2_cb_27 revrul_77_85 1977_1_cb_12 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see sec_12 of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 i r b pincite are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-111590-01 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant sinccerely yours mark s smith chief branch office of associate chief_counsel financial institutions products
